UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July29, 2015 Breeze-Eastern Corporation (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware 001-07872 95-4062211 State or Other Jurisdiction of Incorporation of Organization) (Commission File Number) (IRS Employer Identification Number) 35 Melanie Lane Whippany, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (973)602-1001 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section2– Financial Information Item2.02. Results of Operations and Financial Condition. On July29, 2015, Breeze-Eastern Corporation issued a press release announcing its financial results for the quarter ended June30, 2015. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K.
